Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION
Claims 1, 44-82 are allowed.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Megiddo (U.S. Patent: 6559863) teaches A system and method is provided that allows participants in an electronic conference room to move to any spatial location in the electronic conference room by simply clicking and dragging, using a computer mouse, a graphical image representing the participant to any location in the electronic conference room. This allows participants to form small groups for communicating similar to a cocktail party situation. A communication media allows participants to communicate with one another within their particular groups. The participants can communicate though the graphical images either visually, audibly or both visually and audibly. Each user is provided visually with captions of other groups, which is reduced in size depending on the distance that particular group is from the user's location within the electronic conference room. In addition, each main user is provided with audible signals from other groups, which is attenuated based on the distance that particular group is from the user's location within the electronic conference room. (See Abstract)

McNerney et al.  (U.S. Patent: 5999208 ) teaches The virtual reality mixed media meeting room functions to provide the user with a visually familiar conference format and conference controls that are 

Weiss  (U.S. Patent: 7346654) teaches A system for conducting a virtual audio-visual conference between two or more users comprising two or more client stations each acting as a signal source and destination for each respective user, having a user interface for audio-visual input and output including audio signal reception and generation means for receiving and generating audio signals, one or more servers, and a network coupling the client stations and the servers, wherein each user is represented as a corresponding movable visual symbol displayed on the user interfaces of all coupled client stations and the audio signal of all users is generated at each client station with an attenuation according to the spatial position of the respective symbols on the user interfaces and according to the direction in which each movable visual symbol of each signal source is oriented on the user interface (abstract).

Leacock et al.  (U.S. Patent Application: 20120246582) teaches In a network communications environment supporting realtime communications between respective network nodes of a user and other communicants in virtual areas associated with respective sets of communicant members, a graphical user interface (GUI) is provided in connection with the user's network node. The GUI includes controls for establishing presence in respective ones of the virtual areas, managing realtime communications with other communicants in respective ones of the virtual areas, and presenting different views of communicants associated with the network communications environment. Based on user input in connection with the GUI, a presence is established for the user in a selected one of the virtual areas, realtime communications are administered between the user and one or more communicants who are present in the selected virtual area, and a visualization that shows graphical representations, locations of presence, and realtime activities of communicants across respective ones of the virtual areas is displayed.(abstract)

However, the prior art of records fail to teach or suggest individually or in combination:
A method comprising: connecting to a network communications environment supporting realtime communications between respective network nodes of a user and other communicants in virtual areas each of which is associated with its own respective set of communicant members; in connection with the user's network node, providing a graphical user interface comprising controls for establishing presence in respective ones of the virtual areas, managing realtime communications with other communicants in respective ones of the virtual areas, and presenting different views of communicants associated with the network communications environment; based on user input in connection with the graphical user interface, establishing a presence for the user in a selected one of the virtual areas, administering realtime communications between the user and one or more communicants who are present in the selected virtual area, and displaying a visualization that shows graphical representations, locations of presence, and realtime activities of communicants across respective ones of the virtual areas; and hosting virtual area applications by the virtual areas; for each virtual area, managing sessions of respective network nodes in the virtual area using one of the hosted virtual area applications associated to the virtual area; customizing an appearance of at least one of the virtual areas using one of the virtual 

Dependent claims 44-82 further limits allowed independent claim 1; therefore, they are also allowed.

Accordingly, claims 1, 44-82 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449